PD-0287-15
                                                                            COURT OF CRIMINAL APPEALS
                                                                                             AUSTIN, TEXAS
April 23, 2015                                                              Transmitted 4/22/2015 4:32:24 PM
                                                                             Accepted 4/23/2015 10:13:52 AM
                                       NO. PD-0287-15                                         ABEL ACOSTA
                                                                                                      CLERK

                           TO THE COURT OF CRIMINAL APPEALS

                                    No. 01-13-01028-CR

LESLE MARKLE
                                            Appeal from Cause Number 1865367
                                            From the County Criminal Court No. 12
                                            Harris County
vs.

THE STATE OF TEXAS


                      APPELLANT’S FINAL MOTION FOR EXTENSION
                           FILED CONCURRENTLY WITH PDR

TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL APPEALS:

COMES NOW, LESLE MARKLE, and files this Motion to Extend Time to File PDR, and
in support thereof, would respectfully show the Court the following:

                                          I.
The First Court of Appeals affirmed the trial court’s judgment in an opinion styled
Markle v. State, 01-13-01028-CR, 2015 WL 505194 (Tex. App.—Houston [1st Dist.]
Feb. 5, 2015, no. pet. One other motion for extension has been granted.

                                          II.
In compliance with Texas Rule of Appellate Procedure 68.2(c), this motion for
extension is timely filed within 15 days of the original deadline for the PDR, which
was April 8, 2015. Appellant requests this extension due to the fact that counsel for
Appellant has recently been ill for a protracted period of time, along with counsel’s
husband and child as well. This has interrupted counsel’s work schedule as she has
additionally been engaged in work in the Harris County Public Defender’s Office on
many cases, including the following:

       Lenin Lopez, 01-13-01079-CR, reversed and set for retrial in cause #1403196
       Vincent William, #1420283
    Darryle Robertson, 14-15-00132-CR
    Rodney Robins, 01-14-00582-CR
    Craig Beal, 01-12-00896-CR
    Abner Washington, 01-14-00885-CR
    Forest Penton, 14-14-00406-CR
    Leonard Storemski, 14-14-00920-CR
    Felix Irizarry, 14-14-00827-CR
    Eddie Aldape, 14-14-00996-CR
    Counsel has been researching and writing for several trial cases assigned to the
      Public Defender’s Office Trial Division.

                                          III.
Appellee’s attorney requests this extension of 14 days, which is necessary so that the
PDR can be thoroughly written and timely filed. This motion is not made for the
purpose of delay.

                                        PRAYER

WHEREFORE, PREMISES CONSIDERED, Appellee prays that this Honorable Court
grants this requested extension of time to file the PDR in the above cause and extend
the time for filing to April 22, 2015, the date of e-filing, or whatever date the filing is
officiated.

                                                        Respectfully submitted,

                                                        ALEXANDER BUNIN
                                                        Chief Public Defender
                                                        Harris County, Texas

                                                        /s/ Sarah V. Wood
                                                        SARAH V. WOOD
                                                        Assistant Public Defender
                                                        Harris County, Texas
                                                        Texas Bar Number 24048898
                                                    1201 Franklin, 13th Floor
                                                    Houston Texas 77002
                                                    713.368.0016 (phone)
                                                    713.368.9278 (fax)
                                                    Sarah.Wood@pdo.hctx.net


                             CERTIFICATE OF SERVICE

By my signature below, I hereby certify that a true and correct copy of the above and
foregoing Appellant’s Final Motion to Extend Time to File PDR has been served via
the efile service on the Harris County District Attorney’s Office.


                                       /s/ Sarah V. Wood

                                       Sarah V. Wood